Citation Nr: 1437711	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-49 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period prior to February 14, 2012. 

2.  Entitlement to an initial rating for PTSD in excess of 70 percent for the period beginning on February 14, 2012.

3.  Entitlement to total individual unemployability (TDIU) for the period prior to February 14, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1990 to August 1994, October 2001 to October 2002, February 2003 to January 2004, and December 2004 to June 2006 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran was scheduled for a videoconference hearing in October 2013, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  For the period prior to February 14, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but does not demonstrate total occupational and social impairment.

2.  Resolving all reasonable doubt in favor of the Veteran, he was unable to obtain or maintain gainful employment as of May 25, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but not higher, for PTSD for the period prior to February 14, 2012, are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating greater than 70 percent, for PTSD for the period beginning on February 14, 2012, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for the grant of TDIU have been met as of May 25, 2011.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated July 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in January 2008, February 2012, and February 2014, and these reports are adequate to enable the Board to render an opinion as to the appropriate rating to be assigned.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The Veteran seeks an initial increased rating for PTSD. The RO granted entitlement to service connection for PTSD in a June 2008 rating decision and assigned a 30 percent rating effective November 7, 2007.  The Veteran appealed that decision, and during the appeal, in an April 2013 decision, the RO increased the assigned rating to 70 percent disabling, effective February 14, 2012.  In a March 2014 decision, the RO granted TDIU based on the Veteran's PTSD and back disability. When an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  A.B. v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for an increased initial rating remains on appeal.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. § 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2013).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when assigning a rating.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating.  Therefore, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

PTSD is rated under Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In rating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness, and ranges from 31-40 (severe impairment) to 61-70 (mild symptoms).  Richard v. Brown, 9 Vet. App. 266 (1996).  Diagnostic and Statistical Manual of Mental Disorders, 4th Ed., Washington, D.C., American Psychiatric Association (1994). 

The evidence for consideration in this case includes VA psychiatric examination reports, VA treatment records, and lay testimony and statements.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the November 2007 effective date for the grant of service connection, and therefore, the relevant question is the state of disability beginning in November 2007.  38 C.F.R. § 3.400 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was formally diagnosed with PTSD in January 2008 during a VA examination (VA treatment records showed a positive PTSD screen in October 2007).  The Veteran's VA Medical Center (VAMC) treatment records from October 2007 to May 2014 consistently showed symptoms of aggression, anger, depression, severe sleep disturbances, inability to manage stress, inability to adjust to new situations, problems with interpersonal relationships, problems at work, difficulty planning and organizing, inability to relax, constant anxiety and feeling  "on guard" and "on edge," unusual behavior, feeling overwhelmed, reacting inappropriately with anger or aggression, experiencing road rage, experiencing hypervigilance, avoidance of triggers, sleep disturbances, daily nightmares, increased startle response, some psychomotor retardation, difficulty with concentration, difficulties with memory and tasks which he previously knew how to do but forgot now, intrusive thoughts and dreams, social withdrawal and isolation, a somewhat flattened affect, and occasional homicidal thoughts (without plan or intent).  The Veteran's PTSD symptoms throughout the entire period on appeal have consistently been described as moderate-severe to severe, and his GAF scores have ranged from 45 to 70. 

In January 2008, the Veteran underwent a VA psychiatric examination.  The examiner noted that the Veteran's PTSD symptoms were chronic, frequent, and moderate in intensity, with moderate social and occupational impairment, and no remission since discharge from active service.  Specifically, the Veteran reported that he was taking medication for his PTSD symptoms and attended psychotherapy.  The examiner reported that the Veteran's speech and affect were normal, that his mood was depressed, that he was cooperative and oriented, that he did not have any hallucinations or delusions, that he had sleep impairment, that he did no display any inappropriate behaviors, that he denied homicidal or suicidal thoughts and denied panic attacks, and that his memory was normal to mildly impaired.  The examiner stated that the Veteran worked full-time, but that symptoms of hypervigilance and avoidance behaviors caused him occasional decrease in work efficiency.      

In a March 2008 statement, the Veteran reported that he saw many dead soldiers, both Iraqi and US, in Iraq, and participated in missions which resulted in casualties on both sides during his three tours in Iraq.  The Veteran stated that the infantry brigade combat team to which he was attached was attacked daily by improvised explosive devices (IEDs) and had casualties as a result of those attacks.  The Veteran related that he was seeing a doctor for his PTSD, that he did not wish to be around people, that he experienced severe anger problems, that he just wished to isolate himself at home, that he did not like being around crowds or groups of people, and that he wished that things could go back to the way they were before his three deployments.         

In an April 2008 statement, the Veteran reported that his employer moved him away from live ammunition, small arms, and the firing pit due to his PTSD symptoms, and that he might lose his employment as he was unable to perform his job.  The Veteran related that he has sleep disturbances, which included sleep walking, and that he would not be able to take care of his family if he lost his job.
In a June 2008 statement, the Veteran reported that he had impaired judgment, impaired abstract thinking, disturbance of motivation, and mood disturbances.  He stated that he has been moved off his job, and was not sure how secure his job was, that he had uncontrolled anger, and that small things provoked his anger.

In a June 2008 statement, the Veteran's spouse stated that he was not the same man that she married, and that he changed after his time in Iraq.  She reported that the Veteran had severe sleep disturbances, which included waking up screaming, that he walked around the house at night, that he unlocked his gun at night for protection for the enemy, that his memory was severely impaired, that he was unpredictable and frightening, that he was unable to focus, that he had a short temper, and that she feared that he would hurt himself or someone else.  She related that the Veteran's VA-dispensed medication did not help with his PTSD symptoms, and that his VA doctors were unwilling to change the medication.  She reported that the Veteran did not wish to go to work because he had a difficult time being around people, and that his job moved him to another building after the PTSD diagnosis so that he would not be around live ammunition, and that he was possibly going to lose his job.  

In a July 2009 letter, the Veteran's treating VA psychologist stated that she has treated the Veteran since October 2007, and that the Veteran had sleep disturbance, social anxiety, anxious arousal, avoidant behavioral patterns, and depression.  The psychologist reported that the Veteran received mental health medications and regular therapy sessions at VA, that he cooperated with treatment recommendations, and that he attended anger management classes at work.  She related that despite the on-going treatment, the Veteran experienced significant social withdrawal, decreased stress tolerance, and disturbance of mood, that his PTSD was chronic and would require long-term treatment, and that the Veteran was not a good candidate for continued military service due to the severity and chronic nature of his mental health symptoms.

In his December 2009 appeal to the Board, the Veteran stated that his employer was in the process of letting him go due to his PTSD, and that the Army National Guard was in the process of medically discharging him due to his PTSD symptoms, and the fact that he was very confrontational and had anger issues.  The Veteran reported that this has brought enormous stress on him, and that his weapon was taken away, and he was not allowed to be around any weapons.  The Veteran stated that he was receiving treatment and counseling both at his work and at VA, and that he felt that his life fell apart after his combat experiences.  The Veteran said that he had marital problems due to his symptoms, that he did not wish to socialize with family and friends, that he had a difficult time working and took over 100 hours of sick and annual leave due to PTSD in 2009, that his children were afraid of him, and that his temper was out of control.

In a June 2011 statement, the Veteran reported that he physically assaulted a fellow employee in May 2011, was arrested, and was asked never to return to his employment at the Anniston Army Depot.  The Veteran stated that his employment record there was good before his deployments to Iraq, and only after did his PTSD symptoms make it difficult for him to work.  

In July 2011, the Veteran's treating psychologist submitted another statement on his behalf.  She stated that she has treated the Veteran since 2007, and that he experienced difficulty sleeping, intrusive thoughts of combat, irritability, depressed mood, hypervigilance, and dreams of his military service.  The psychologist related that the Veteran was being treated with multiple medications, was followed by both a psychologist and psychiatrist, was compliant with treatment but continued to have difficulties coping on the job due to being in a setting that constantly triggered flashbacks of combat experiences and simulated arousal response.  The psychologist stated that the Veteran's condition appeared to be static, that his symptoms were severe and unremitting despite years or treatment, that a full recovery was unlikely, and that the Veteran needed ongoing treatment for psychotherapy, medication management, and anger management and communication skills.  The psychologist also noted that the Veteran was a good candidate for the VA intensive in-patient PTSD treatment.  She stated that the Veteran would most likely have severe impairment in occupational functioning, particularly in settings that simulated his military trauma.

In September 2011, the Veteran's treating psychologist submitted another statement on his behalf.  She related that the Veteran's symptoms included excessive anxiety, worry, social avoidance, and sleep disturbance, resulting in marked impairment in social and occupational functioning.  The psychologist noted that the Veteran's current treatment consisted of medication and individual therapy, and that the Veteran continued to show marked impairment despite compliance with treatment.  The psychologist recommended that the Veteran be discharged from the Army National Guard due to his PTSD.

The Veteran underwent another VA examination in February 2012.  The examiner noted that the Veteran experienced occupational and social impairment with deficiencies in most areas, impaired impulse control, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, impaired judgment, chronic sleep impairment, depressed mood, and mild memory loss.  The examiner assigned the Veteran a GAF of 51. The examiner noted that the Veteran last worked in May 2011and was allowed to resign after physically assaulting another employee (instead of being terminated), that the Veteran had applied for other positions, but did not get another job due to his PTSD diagnosis and legal history.  

The examiner related that the Veteran appeared oriented, well-groomed, expressed agitation with standard questions, had a reduced appetite and fluctuating weight, had nightly sleep disturbances, had no suicidal or homicidal intent or plan, had nightly distressing dreams, had daytime fatigue, had anger and irritability, reported physical altercations both at work and in the National Guard, and reported having distressing dreams about his military experiences.  The Veteran's wife, who was present at the examination, related that the Veteran was more withdrawn, angry, and avoidant than he was in the past.  The examiner noted that the Veteran's symptoms were considered chronic, moderate, and ongoing. 

The examiner opined that the Veteran's service-connected PTSD rendered him occupationally and socially impaired with deficiencies in most areas, and that if the Veteran were employed, he would experience moderate to severe PTSD-related difficulties constituting of not being able to get along with other and low frustration tolerance, and that the Veteran would require a quiet work environment that was free from military reminders and that involved a low degree of interaction with others and minimal oversight or correction, as potential violence and aggression could result.  

In February 2014, the Veteran's treating psychologist submitted another statement on his behalf.  He stated that the Veteran has been treated at the VA since October 5, 2007, received medication and group counseling for PTSD, that the Veteran appeared to comply with the treatment, and that he was expected to remain in treatment long-term.    

Most recently, the Veteran was afforded a VA examination in February 2014.  The examiner stated that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran did not have much contact with his extended family, did not see one of his children, had arguments with his wife, had two friends with whom he occasionally socialized, and preferred to stay at home.  The examiner noted that the Veteran has not worked since being medically retired in 2011 for his PTSD symptoms, and was in the process of being discharged from the National Guard due to his PTSD symptoms.  

The examiner stated that the September 2013 Social Security Administration (SSA) decision determined that the Veteran was limited to unskilled low stress work with no fixed production or pace, that he was unable to work in close proximity with others because it affected his ability to concentrate, and that he would require a minimum of four unscheduled breaks to calm himself down during the day.  The examiner noted that the Veteran was on several medications for his PTSD symptoms, denied any suicidal or homicidal attempts, was involved in a verbal altercation on the road in 2012, and reported continual agitation while driving.  The examiner related that the Veteran experienced depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran reported having periodic anger outbursts with little or no provocation, which included punching walls and kicking hallways doors, denied appetite disturbances, reported nightly sleep disturbances and nightmares related to his war experiences, stated that he often napped until midday, stated that he had occasional intrusive thoughts about military trauma and tried to stay away from crowds as not to be "closed in," and that he was always on the look-out.  The examiner stated that the Veteran's symptoms were moderate to moderately severe and chronic.          

The examiner opined that the Veteran's service-connected PTSD rendered him occupationally and socially impaired with deficiencies in most areas, and that if the Veteran were employed, he would experience moderate to severe PTSD-related difficulties constituting of not being able to get along with other and low frustration tolerance, and that the Veteran would require a quiet work environment that was free from military reminders and that involved a low degree of interaction with others and minimal oversight or correction, as potential violence and aggression could result.  
 
The Board finds that the Veteran is entitled to a disability rating of 70 percent, but not higher, for the entire period on appeal for PTSD.  The overall disability picture as represented by the Veteran's statements, his wife's statements, his treating psychologist's statements, VA treatment and examinations and other evidence of record indicate that his PTSD symptoms were of sufficient severity, frequency and duration as to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has experienced such symptoms as near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability and anger both at work and at home; difficulty in adapting to stressful circumstances, both at work and in his home life; impairment of short term and long term memory; severe sleep disturbances; and the inability to establish and maintain effective relationships, as evidenced by the Veteran having few social relationship, not seeking much contact with others, and preferring to isolate himself.  While the Veteran denied suicidal ideation and expressed homicidal thoughts only once, and had full contact with reality, and did not experience any hallucinations, he did recurrent nightmares about Iraq and recurrent intrusive thoughts about it. Further, his wife expressed her concern that he was a danger to others and his employers moved him away from working with guns and munitions. While the Veteran experienced hypervigilance and practiced avoidance behavior, he was also able to maintain personal hygiene and had no problems with everyday activities.  

The Board finds that the results of the VA examinations and the symptoms described in the VA examination reports, VAMC treatment notes, and lay statements do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that his symptoms are sufficiently severe, frequent and of sufficient duration to represent occupational and social impairment resulting in deficiencies in most areas satisfies the criteria to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

The Board acknowledges that the Veteran's GAF scores have ranged from 45 (severe impairment) to 70 (mild impairment), with the higher scores appearing to indicate less impairment than contemplated by the 70 percent rating.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  In this case, the evidence documents that the Veteran's actual PTSD symptoms, as described in his treatment records and in the VA examination reports, have corresponded to the moderate-to-severe impairment.      

Consideration has been given to assigning a higher disability rating for all or part of the period on appeal.  However, there is no indication from the evidence of record that the Veteran has experienced total occupational and social impairment during the period under consideration.  He worked until May 25, 2011, and although severely reduced in social interaction, has had relationships and interactions with family members.  While the Veteran stated that he had difficulty controlling his anger at work and had trouble following directions from supervisors, and was eventually medically discharged from his job, he was able to maintain a job at a small arms manufacturing facility for about nine years.  The Board also notes that the Veteran did not show such symptoms such as gross impairment in thought processes or communication; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  At all the mental treatment appointments and the examination, the Veteran's speech was normal, he behaved appropriately and was polite, he was oriented as to time and place, and thought processes were not impaired.  The Veteran steadily denied suicidal or homicidal plans or ideation (had occasional homicidal thoughts without plan or intent).  Overall, the Board finds that his symptomatology during this period is not of sufficient frequency, severity and duration to equate to total social and occupational impairment. Therefore, a total schedular rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Accordingly, the Board finds that a 70 percent initial rating is warranted for PTSD for the period prior to February 14, 2012.  However, the Board finds that the preponderance of the evidence is against the assignment of a total schedular rating during any part of the period on appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran was granted TDIU effective from February 14, 2012. Thus, the issue on appeal is whether he was entitled to TDIU at any time prior to February 14, 2012.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent and a back disability, rated 10 percent.  Given the Board's grant of a 70 percent rating for PTSD prior to February 14, 2012, in this decision, the Veteran meets the criteria for consideration of TDIU on a schedular basis prior to February 14, 2012.  38 C.F.R. § 4.16(a). 

The remaining question is whether the Veteran's service-connected disabilities rendered him unemployable at any time prior to February 14, 2012.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran last worked for Anniston Army Depot, where he was employed from sometime between 2002 and 2004 to May 25, 2011.  The Veteran was allowed to resign from his job (instead of being terminated by the employer) for a physical assault on another employee and for on-going issues with anger, impulse control, violence, and aggression.  The employer deemed the Veteran unfit to be around small arms production due to his PTSD symptoms.  He was eventually medically retired from that job.

Social Security Administration (SSA) records show that the Veteran was deemed unemployable since May 25, 2011, and receives SSA disability benefits for mood/affective disorders and a back disorder.

January 2014 Army National Guard records show that the Veteran's commander deemed him as not recommended for retention due to his medical conditions (PTSD, depression, and lumbar spine strain) prohibiting him from performing the duties required of an infantry soldier.  May and July 2014 Medical Evaluation Board and Retention Clinic records show that the Veteran was deemed physically unfit to continue military service due to his PTSD with co-morbid depression and lumbar back strain.  

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disabilities on employability.  Not all of them address the combined impact of the Veteran's service-connected disabilities, both physical and psychological.  However, a VA examiner has, on different occasions, described the symptomatology and functional significance of the Veteran's service-connected PTSD, including its impact on the ability to obtain and maintain gainful employment.  The Veteran was granted TDIU as of February 14, 2012 based on those examinations and on his employment record.  

With respect to PTSD, the 70 percent disability rating alone demonstrates that the Veteran has "occupational and social impairment, with deficiencies in most areas, such as work" due to his PTSD.  38 C.F.R. § 4.130 (2013).   Moreover, the various VA examinations have noted significant occupational and social impairment due to PTSD.  The Veteran's tendency to isolate himself, his anger issues and anxiety, and decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to PTSD, together with the occupational impairments caused by the Veteran's service-connected physical disabilities, prevented the Veteran from obtaining or maintaining substantially gainful employment prior to February 14, 2012.

The Veteran's previous work experience appears to exclusively involve manual labor, and specifically working at a small arms manufacture.  The Veteran has been judged by a VA examiner as no longer able to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his PTSD, and has been granted TDIU as of February 14, 2012.  According to his service separation form, the Veteran's graduation from high school was his highest level of education.  There is no indication in the record that the Veteran had the training, education, or experience that would render him able to maintain sedentary office employment, or that he was able to complete that training, prior to February 14, 2012.  

The Board finds that the Veteran was unable to secure and maintain substantially gainful employment since May 25, 2011, the date that the Veteran was medically discharged from his employment at Anniston Army Depot due to his PTSD symptoms.  The Veteran was discharged from both his job and the Army National Guard due to his PTSD symptoms and an inability to function in a work environment.  The Veteran has a high school education and no specialized training which would allow him to find a sedentary job with little interaction and supervision.  The Board resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his PTSD symptoms, precluded securing or following a substantially gainful occupation as of May 25, 2011, the day he was medically discharged from his job due to his PTSD symptoms.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2013).
 
Prior to May 25, 2011, the Veteran was employed, and able to maintain his employment.  It was not until this time that his PTSD rendered him unable to maintain his employment. Accordingly, the Board finds that TDIU is warranted from May 25, 2011, but no earlier in the appeal period. Fenderson v. West, 12 Vet. App. 119 (1999).

As the evidence is at least evenly balanced as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected PTSD, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU as of May 25, 2011, the day that the Veteran became unemployed due to his PTSD.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating of 70 percent for PTSD for the period prior to February 14, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD for the period beginning on February 14, 2012, is denied.

Entitlement to TDIU is  granted, beginning on May 25, 2011.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


